            Case
            Case 1:20-cr-00151-CJN
                 1:20-cr-00151-CJN Document
                                   Document 6-1
                                            11 Filed
                                                Filed 10/20/20
                                                      10/14/20 Page
                                                               Page 11 of
                                                                       of 33




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :       CRIMINAL NO. 20-CR-151 (CJN)
                v.                             :
                                               :
MARK L. CLARK                                  :
                                               :
                       Defendant.              :


                     PROTECTIVE ORDER GOVERNING DISCOVERY

       To expedite the flow of discovery material between the parties and adequately protect
personal identity information entitled to be kept confidential, it is, pursuant to the Court=s authority
under Fed. R. Crim. P. 16(d)(1) and with the consent of the parties, ORDERED:
                                         Sensitive Materials
       1.       This Order applies to materials containing personal identity information as
identified in Rule 49.1(a) of the Federal Rules of Criminal Procedure (“sensitive materials”).
Specifically, all sensitive materials provided by the United States to defense counsel in preparation
for, or in connection with, any stage of this case are subject to this protective Order (“the Order”).
       2.       The sensitive materials may be used by the defendant and his legal defense team.
Defendant’s “legal defense team” shall include defense counsel (including counsel of record in
this case, any consulting co-counsel, and any subsequent post-conviction or appellate counsel),
and investigators, paralegals, experts or support staff members who are working under the
direction of defense counsel.
       3.       No sensitive materials, or the information contained therein, may be disclosed to
any persons other than the defense team or the person to whom the sensitive information solely
and directly pertains, without prior notice to the United States and authorization from the Court.
Potential witnesses and their counsel may be shown copies of the sensitive materials as necessary
to prepare the defense, but they may not retain copies without prior permission of the Court.        In
the event defense counsel seeks to share those materials with others outside of the legal defense
team, defense counsel shall seek leave of the court.


                                                   2
              Case
              Case 1:20-cr-00151-CJN
                   1:20-cr-00151-CJN Document
                                     Document 6-1
                                              11 Filed
                                                  Filed 10/20/20
                                                        10/14/20 Page
                                                                 Page 22 of
                                                                         of 33




         4.       Absent prior permission from the Court, information containing sensitive materials
shall not be included in any public filing with the Court, and instead shall be submitted under seal
or in redacted format (except if the defendant chooses to include in a public document sensitive
information relating solely and directly to the defendant).
         5.       Sensitive materials must be maintained in the custody and control of defense
counsel.      Defense counsel may show sensitive materials to the defendant as necessary to assist in
preparation of the defense, however, defense counsel may not provide a copy of sensitive materials
to the defendant.     Moreover, if defense counsel does show sensitive materials to the defendant,
defense counsel may not allow the defendant to write down any personal identity information as
identified in Rule 49.1 of the Federal Rules of Criminal Procedure that is contained in the sensitive
materials.      If the defendant takes notes regarding sensitive materials, defense counsel must
inspect those notes to ensure that the defendant has not copied down personal identity information
as identified in Rule 49.1 of the Federal Rules of Criminal Procedure.
         6.       The defendant, legal defense team, and authorized persons shall not copy or
reproduce the materials except in order to provide copies of the materials for use in connection
with this case by defendant and authorized persons.         Such copies and reproductions shall be
treated in the same manner as the original materials. The defendant, and legal defense team shall
not disclose sensitive materials included in any notes or records of any kind that they make in
relation to the contents of the materials, other than to authorized persons, and all sensitive materials
included in any such notes or records are to be treated in the same manner as the original materials.
         7.       The legal defense team, but not the defendant, may retain sensitive information
upon conclusion of this case. This Order shall remain in force after the conclusion of this case and
shall continue to govern the use, disclosure, and retention of sensitive materials.
         8.       Before providing materials to an authorized person, defense counsel must provide
the authorized person with a copy of this Order.
         9.       The procedures for use of designated sensitive materials during any hearing or the
trial of this matter shall be determined by the parties and the Court in advance of the hearing or
trial.   No party shall disclose designated confidential documents in open court without prior
consideration by the Court.


                                                   3
         Case
         Case 1:20-cr-00151-CJN
              1:20-cr-00151-CJN Document
                                Document 6-1
                                         11 Filed
                                             Filed 10/20/20
                                                   10/14/20 Page
                                                            Page 33 of
                                                                    of 33




       10.   Sensitive material includes, but is not limited to, materials covered by Rule 6 of the
FEderl Rules of Criminal Procedure such as Grand Jury transcripts.
                                           Scope of this Order
       11.     Modification Permitted.       Nothing in this Order shall prevent any party from
seeking modification of this Order or from objecting to discovery that it believes to be otherwise
improper.
       12.     No Waiver.      The failure by the United States to designate any materials as
“sensitive” upon disclosure shall not constitute a waiver of the United States’ ability to later
designate the materials as sensitive.
       13.     No Ruling on Discoverability or Admissibility.        This Order does not constitute
a ruling on the question of whether any particular material is properly discoverable or admissible
and does not constitute any ruling on any potential objection to the discoverability of any material.


       SO ORDERED this _____ day of October, 2020.



                                              _______________________________
                                              HONORABLE CARL J. NICHOLS
                                              UNITED STATES DISTRICT JUDGE




                                                 4
